The court finds, by consent of counsel, that at the time of the filing of the petition herein the relator was entitled to the relief prayed for; that since the filing of the petition a final order was made and entered in claim No. 6295-27 by said respondent and for that reason no final order is required.
It is therefore by consent of counsel the order of this court that the prayer of the relator for a writ of mandamus to compel the respondent to make and enter a final order in said claim No. 6295-27 be denied and the petition be dismissed at the cost of the respondent, the Industrial Commission of Ohio.
Writ denied. *Page 123